TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00437-CV



                                       In re Fred Lyndsay


                  ORIGINAL PROCEEDING FROM SCHLEICHER COUNTY



                            MEMORANDUM OPINION


               The Texas Department of Family and Protective Services has filed a motion

requesting that we abate this proceeding until after a hearing, scheduled for 11:00 a.m. on

August 13, 2008, concerning the subject matter of this proceeding. The Department represents that

all parties are in agreement with this abatement. Accordingly, we grant the motion and abate this

proceeding pending the August 13, 2008, hearing. Upon the conclusion of the hearing on that date,

the parties are instructed to advise the Court concerning the status of this proceeding.




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Abated

Filed: July 31, 2008